Title: From John Adams to Timothy Pickering, 22 September 1797
From: Adams, John
To: Pickering, Timothy



Dr. Sir
Quincy September 22d. 1797

I have recd. your Favour of the 16th. The Speech of Pastoret I had before received by two Conveyances from France, from an old Acquaintance, whom I had not heard from, before for thirteen Years.
The Applications from Dr. Hall, and General Miller as well as that of Col. Francis Nicholls mentioned in your Letter of the 12th, and those of Mr. Huger and Dr. Conover mentioned in your two Letters of the 9th, and that of Mr. Caldwell and Mr. Armstrong must be all considered.
I Shall return to you all the Letters of Recommendation that you may file them all together, consider them maturely and return them to me when We meet.
I Still incline to Dr. Rush.
There is an application in favour of Mr. James Sykes of Dover which is inclosed with the rest.
Will it be necessary to convene Congress at any other Place than Philadelphia? and will New York be the best Place? Pray give me your Opinion.
Will you also commit to writing the Communications which ought to be made to Congress at the opening of the session.
With great regard I am, Sir yours

John Adams